
  Nicaragua 1987 (rev. 2014)
  
  

  

  


Preamble


WE,


Representatives of the People of Nicaragua, united in the Constituent National Assembly,


INVOKING


The struggles of our indigenous ancestors;


The spirit of Central American unity and the combative tradition of our people who, inspired by the example of General JOSE DOLORES ESTRADA, ANDRES CASTRO and EMMANUEL MONGALO, destroyed the dominion of the foreign adventurers and defeated the North-American intervention in the National War;


The protagonist of the cultural independence of the Nation, the Universal Poet RUBEN DARIO;


The anti-interventionist actions of BENJAMIN ZELEDON;


The General of Free People, AUGUSTO C. SANDINO, Father of the Popular and Anti- imperialist Revolution;


The heroic action of RIGOBERTO LOPEZ PEREZ, initiator of the beginning of the end of the dictatorship;


The example of CARLOS FONSECA, the greatest perpetuator of Sandino’s legacy, founder of the Sandinista National Liberation Front and Leader of the Revolution;


The martyr of public liberties, Doctor PEDRO JOAQUIN CHAMORRO CARDENAL;


The Cardinal of Peace and Reconciliation, Cardinal MIGUEL OBAND Y BRAVO;


The generations of Heroes and Martyrs who forged and carried forward the liberation struggle for national independence.


IN THE NAME OF


The Nicaraguan people, all democratic, patriotic and revolutionary parties and organizations of Nicaragua, its men and women, its workers and peasants, its glorious youth, its heroic mothers, those Christians who inspired by their belief in God have joined and committed themselves to the struggle for the liberation of the oppressed, its patriotic intellectuals, and all those who through their productive work contribute to the defense of the Homeland;


Those who offer their lives in fighting against imperialist aggression to guarantee happiness for new generations.


FOR


The institutionalization of the achievements of the Revolution and the establishment of a new society that eliminates all forms of exploitation and achieves economic, political and social equality among Nicaraguans and absolute respect for human rights.


FOR THE HOMELAND, FOR THE REVOLUTION, FOR THE UNITY OF THE NATION AND FOR PEACE.


WE PROMULGATE THE FOLLOWING POLITICAL CONSTITUTION OF THE REPUBLIC OF NICARAGUA



TITLE I. FUNDAMENTAL PRINCIPLES



SOLE CHAPTER



Article 1


Independence, sovereignty, and national self-determination are inalienable rights of the people and the bases of the Nicaraguan nation. Any foreign interference in the internal affairs of Nicaragua or any attempt to undermine these rights threatens the life of the people. It is the duty of all Nicaraguans to preserve and defend these rights.



Article 2


National sovereignty resides in the people who exercise it by means of democratic procedures, deciding and participating freely in the establishment and improvement of the nation’s economic, political, cultural and social system. The people exercise sovereign power through their representatives freely elected by universal, equal, direct, and secret suffrage, barring any other individual or group of individuals from usurping such representation. They may also exercise it directly by means of a referendum or plebiscite or other mechanisms established by the present Constitution and the laws. Similarly, it could exercise it by other means of direct democracy, like participatory budgets, citizens’ initiatives, territorial councils, territorial and municipal assemblies of the indigenous peoples and those of African descent, sectorial councils and other means established by this Constitution and the laws.



Article 3


The struggle for peace and the establishment of a just world order represent fundamental commitments of the Nicaraguan nation. We therefore oppose all forms of colonialist and imperialist domination and exploitation and declare our solidarity with all countries fighting against oppression and discrimination.



Article 4


The State recognizes the individual, the family, and the community as the origin and the end of its activity, and is organized to achieve the common good, assuming the task of promoting the human development of each and every Nicaraguan, inspired by Christian values, socialist ideals, practices based on solidarity, democracy and humanism, as universal and general values, as well as the values and ideals of Nicaraguan culture and identity.



Article 5


Liberty, justice, respect for the dignity of the human person, political and social pluralism, the recognition of the distinct identity of the indigenous peoples and those of African descent within the framework of a unitary and indivisible state, the recognition of different forms of property, free international cooperation and respect for the free self-determination of peoples, Christian values, socialist ideals, and practices based on solidarity, and the values and ideals of the Nicaraguan culture and identity, are the principles of the Nicaraguan nation.


Political pluralism ensures the free organization and participation of all political parties in the electoral processes established in the Constitution and the laws; and their participation in the political, economic and social affairs of the country.


Christian values ensure brotherly love, the reconciliation between the members of the Nicaraguan family, the respect for individual diversity without any discrimination, the respect for and equal rights of persons with disabilities, and the preference for the poor.


The socialist ideals promote the common good over individual egoism, seeking to create an ever more inclusive, just and fair society, promoting an economic democracy which redistributes national wealth and eliminates exploitation among human beings.


Solidarity among Nicaraguans must consist in joint action which leads to the abolition of exclusionary practices and favors the most impoverished, disadvantaged and marginalized people; a feeling of unity based on common objectives and interests of the nation, as cooperation and mutual assistance promote and breathe life into relations based characterized by understanding, respect and dignity which form the basis for peace and reconciliation among individuals.


The State recognizes the existence of the indigenous peoples and those of African descent who enjoy the rights, duties and guarantees designated in the Constitution, and especially those which allow them to maintain and develop their identity and culture, to have their own forms of social organization and administer their local affairs, as well as to preserve the communal forms of land property and their exploitation, use, and enjoyment, all in accordance with the law. For the communities of the Caribbean Coast, an autonomous regime is established in the present Constitution.


The various forms of public, private, associative, cooperative, communitarian, communal, family-owned, and mixed property shall be guaranteed and encouraged without discrimination in order to produce wealth and shall serve social needs by operating freely.


Nicaragua bases its international relations on friendship, complementarity and solidarity among the peoples and reciprocity among States. Consequently, all forms of political, military, economic, cultural, or religious aggression and the interference in the internal affairs of other States are forbidden and proscribed. Nicaragua recognizes the principle of the peaceful settlement of international disputes through the means offered by international law and prohibits the use of nuclear weapons and other means of mass destruction in domestic and international conflicts. Nicaragua guarantees the right of asylum to persons persecuted for political reasons, and rejects any subordination of one State to another.


Nicaragua adheres to the principles shaping American international law, as recognized and ratified in the exercise of its sovereignty.


Nicaragua encourages regional integration and advocates the reconstruction of the Grand Central American Homeland.



TITLE II. THE STATE



SOLE CHAPTER



Article 6


Nicaragua is an independent, free, sovereign, unitary and indivisible State. It is organized as a democratic and social state based on the rule of law which promotes as superior values the protection of the dignity of the people through the legal order, liberty, justice, equality, solidarity, social responsibility and, in general, the primacy of human rights, ethics, and the common good. The female and male citizens and the family are the major elements in the decision-making, planning and administrative processes of the State.



Article 7


Nicaragua is a democratic republic. Democracy is practiced through direct, participatory, and representative mechanisms. The delegated functions of the sovereign power are expressed through the legislative, executive, judicial and electoral branches of government. They have specialized and distinct functions, cooperating harmoniously with each other for the achievement of their purposes.


There are other autonomous institutions and entities for the performance of specific functions of the State.



Article 8


The Nicaraguan people is of a multi-ethnic character and forms an integral part of the Central American nation.



Article 9


Nicaragua firmly defends Central American unity, supports and promotes all efforts to achieve political and economic integration and cooperation in Central America as well as efforts to establish and preserve peace in the region.


Nicaragua aspires to the unity of the people of Latin America and the Caribbean, inspired by the ideals of Bolivar and Sandino. Therefore, Nicaragua shall participate with other Central American and Latin American countries in the creation and election of the bodies necessary to achieve such goals. This principle shall be put into effect by the relevant legislation and treaties.



Article 10


The national territory is located between the Caribbean Sea and the Pacific Ocean and the Republics of Honduras and Costa Rica. Nicaragua fixes its maritime boundaries with Honduras, Jamaica, Colombia, Panama and Costa Rica in the Caribbean Sea in accordance with the rulings of the International Court of Justice of October 8, 2007, and of November 19, 2012.


The sovereignty, jurisdiction and rights of Nicaragua extend to the islands, keys, banks and rocks located in in the Caribbean Sea, the Pacific Ocean and the Gulf of Fonseca; and to the internal waters, the territorial sea, the contiguous zone, the exclusive economic zone, the continental platform, and the corresponding airspace, in accordance with the rules and provisions of International Law, and the sentences issued by the International Court of Justice.


The Republic of Nicaragua only recognizes international obligations on its territory that have been freely consented to and in accordance with the Political Constitution of the Republic and the rules of International Law. Likewise, it does not accept any treaties signed by other countries to which Nicaragua is not a Contracting Party.



Article 11


Spanish is the official language of the State. The languages of the Communities of the Atlantic Coast shall also be officially used in the cases established by law.



Article 12


The city of Managua is the capital of the Republic and the government seat. In extraordinary circumstances these can be established elsewhere in the national territory.



Article 13


The symbols of the nation are the National Anthem, the Flag and the Official Seal, as established by the law that determines their characteristics and uses.



Article 14


The State has no official religion.



TITLE III. NICARAGUAN NATIONALITY



SOLE CHAPTER



Article 15


Nicaraguans are either nationals or nationalized individuals.



Article 16


Nationals are:







1.
Those born in the national territory, with the exception of children of foreigners in diplomatic service, children of foreign officials serving in international organizations or of individuals sent by their government to work in Nicaragua, unless they opt for the Nicaraguan nationality;






2.
The children of a Nicaraguan father or mother;






3.
Those born abroad to fathers or mothers who originally were Nicaraguan, if and when they apply for Nicaraguan nationality after reaching legal age or independence;






4.
Infants of unknown parents found in Nicaraguan territory, subject to corrections which may become necessary once their true descent becomes known;






5.
Children born to foreign parents on board Nicaraguan aircrafts or vessels, if and when they apply for Nicaraguan nationality.





Article 17


Native born Central Americans who reside in Nicaragua have the right to opt for Nicaraguan nationality and may apply for it before the competent authority without having to renounce their prior nationality.



Article 18


The National Assembly may grant nationality to foreigners who have distinguished themselves through extraordinary service rendered to Nicaragua.



Article 19


Foreigners may be nationalized on application to the competent authority after having renounced their nationality, subject to the fulfillment of the requirements and conditions established by the applicable law.



Article 20


No national may be deprived of his/her citizenship. The status of Nicaraguan citizen is not lost by acquisition of another nationality.



Article 21


The granting, loss and recuperation of nationality shall be regulated by law.



Article 22


Cases of dual nationality shall be treated in conformity with treaties and the principle of reciprocity.



TITLE IV. RIGHTS, DUTIES AND GUARANTEES OF THE NICARAGUAN PEOPLE



Chapter I. Individual Rights



Article 23


The right to life is inviolable and inherent in the human person. In Nicaragua there is no death penalty.



Article 24


Everyone has duties to his/her family, the community, the homeland and humanity. The rights of every person are limited by the rights of others, the security of all and the reasonable requirements of the common good.



Article 25


Everyone has the right to:







1.
individual liberty;






2.
security;






3.
recognition of his/her legal personality and capacity.





Article 26


Everyone has the right to:







1.
Privacy in his/her life and that of his/her family.






2.
Respect of his/her honor and reputation.






3.
Know about any information which private or public entities may have on record about him/her as well as the right to know why and for what purpose they hold such information.






4.
Inviolability of his/her domicile, correspondence and communication of any kind.




A private home may be searched only with a warrant from a competent judge save in cases in which:







a.
Those who reside in the home tell the authorities that a crime is being committed there or call for help;






b.
A fire, flood, catastrophe or similar incident is threatening the life or property of the inhabitants;






c.
Strangers have been spotted in a dwelling in circumstances which strongly suggest that a crime is about to be committed;






d.
A hot pursuit of a criminal is under way;






e.
A hostage shall be liberated.




In all these cases, the search must take place in accordance with the law.


The law determines the conditions and procedures for the search of private documents, fiscal records and related documents where this is indispensable for the investigation of matters before the courts or for taxation purposes.


Letters, documents, and other private papers which have been unlawfully seized shall be null and void in judicial proceedings or elsewhere.



Article 27


All individuals are equal before the law and have the right to equal protection. There shall be no discrimination based on birth, nationality, political belief, race, gender, language, religion, opinion, origin, economic position or social condition.


Foreigners have the same rights and duties as Nicaraguans, with the exception of political rights and other rights established by law; they may not intervene in the political affairs of the country.


The State respects and guarantees the rights recognized in this Constitution to all persons who are in its territory and subject to its jurisdiction.



Article 28


Nicaraguans who are out of the country are entitled to amparo and the protection of the State, which is implemented through its diplomatic and consular representations.



Article 29


Everyone has the right to freedom of conscience and thought and to profess or not profess a religion. No one shall be the object of coercive measures which diminish these rights or be compelled to declare his/her creed, ideology or beliefs.



Article 30


Nicaraguans have the right to freely express their convictions in public or in private, individually or collectively, in oral, written or any other form.



Article 31


Nicaraguans have the right to circulate and to establish their residence in any part of the national territory, and to freely enter and exit the country.



Article 32


No person is obligated to do what is not mandated by law or barred from doing what is not prohibited by it.



Article 33


No one may be arbitrarily detained or imprisoned, or be deprived of liberty except in cases determined by law and in accordance with legal procedures. Therefore:







1.
An arrest may be made only on the basis of a warrant issued by a competent judge or by authorities specifically empowered by law, with the exception of an individual caught in the act of committing a crime (flagrante delicto);






2.
Any arrested person has the right:









2.1.
To be informed without delay in an idiom or language understandable to him and in detailed manner of the causes of his/her arrest and of the charges brought against him; to be informed of his/her arrest by the police and the same to be notified to his/her family or anyone considered appropriate; and also that he/she be treated with the respect due to the dignity inherent to him;






2.2.
To be released or brought before a competent authority within a 48 hour period subsequent to the arrest;






3.
Once a penalty has been served, no one should be held further after an order of release from prison by a competent authority;






4.
Any illegal detention causes civil and penal responsibility for the authority which orders or executes it;






5.
The competent organs shall strive to have those indicted and those sentenced imprisoned in different centers.





Article 34


Any accused has the right, under equal conditions, to a fair trial and effective judicial protection, which includes the following minimal guarantees:







1.
To enjoy the presumption of innocence as long as guilt is not proven according to law.






2.
To be tried without delay by a competent court established by law. No one is exempt from the ordinary criminal jurisdiction. Nobody may be removed from the jurisdiction of the competent court nor be made to appear before a special court.






3.
To be subjected to the verdict of juries in cases determined by law. The right to appeal (acción de revisión) is established.






4.
To have one’s participation and defense guaranteed from the very initiation of the legal process and to have the time and means adequate to one’s defense.






5.
To be granted a court appointed counsel when in the initial instance it has not been provided or when there has not been a prior warrant.







The accused shall have the right to communicate freely and privately with one’s counsel.






6.
To be assisted free of charge by an interpreter if he/she does not understand or speak the language used by the court.






7.
Not to be obliged to testify against oneself or against a spouse or a partner in a stable de facto union or a family member within the fourth level of consanguinity or the second level of marital relations, or to confess guilt.






8.
To be sentenced by motivated and reasoned decision based on the law within the statutory period at each stage of the application, trial or process which take place, without exception, in accordance with the law.






9.
To appeal to a higher court so that one’s case may be reviewed should the accused be sentenced for any crime or contravention.






10.
Not to be tried again for the crime for which the accused was sentenced or acquitted by a final judgment.






11.
Not to be tried or sentenced for an act or omission which, at the time of committing it, had not been specified expressly or unequivocally in the law as a punishable offence, nor to be sanctioned with a penalty not provided by law. Dictating criminal laws which only apply to specific individuals (leyes proscriptivas) or applying demeaning penalties or treatment to the accused is prohibited.




The judicial process must be oral and public. Access by the press and the public in general may be restricted for moral and public order reasons.


The victim shall take part in judicial proceedings from their beginning and at every step.


The State shall protect crime victims and make sure that the damage suffered is compensated. The victims have a right to the protection of their safety, physical and psychological well-being, dignity and private life in conformity with the law.


The minimum guarantees of fair trial and effective judicial protection established in this Article are applicable to administrative and judicial proceedings.



Article 35


Minors cannot be subject to or [be] the object of judgment, nor can they be submitted to any legal proceeding. Transgressor minors cannot be taken to penal rehabilitation centers and they shall be attended to in centers under the responsibility of a specialized institution. A law shall regulate this matter.



Article 36


All persons shall have the right to have their physical, psychological and moral integrity respected. No one shall be subjected to torture, procedures, punishments, or inhumane, cruel or degrading treatment. Violation of this right constitutes a crime and shall be punished by law.



Article 37


The penalty shall not extend beyond the person convicted. There shall be no punishment or punishments which, in isolation (aisladamente) or together, total more than thirty years.



Article 38


The law has no retroactive effect except in penal matters that favor the accused.



Article 39


In Nicaragua, the Penitentiary System is humanitarian, and has as a fundamental objective the transformation of the interned in order to reintegrate [him or her] into society. With the progressive system it promotes family unity, health, educational and cultural advancement and productive occupation with financial compensation for the interned. Sentences have a re-educational character.


Convicted women shall serve in prison in different penal centers than men, and guards of the same sex shall be provided.



Article 40


No one shall be subjected to servitude. Slavery and slave trade in any form are prohibited.



Article 41


No one shall be detained for debts. This principle does not limit the mandates of competent legal authority for the non-fulfillment of alimony duties. It is the duty of all national or foreign citizens to pay their debts.



Article 42


Nicaragua recognizes and guarantees the right of refuge and of asylum. Refuge and asylum are to be granted only to those who are persecuted in their struggle for democracy, peace, justice, and human rights.


The law shall determine the status of an asylum seeker or political refugee in accordance with international agreements ratified by Nicaragua. In case the expulsion of the asylum is decided he/she may never be returned to the country where he/she had been persecuted.



Article 43


In Nicaragua there is no extradition for political crimes or common crimes committed in conjunction with them, according to Nicaraguan qualification. Extradition for common crimes is regulated by law and international treaties.


Nicaraguans shall not be objects of extradition from the national territory.



Article 44


The right of private ownership of movable and immovable property and of the instruments and means of production is guaranteed.


By virtue of the social function of property, for reason of public utility or social interest, this right is subject to the limits and obligations imposed by the laws regarding its exercise. Immovable property mentioned in the first paragraph may be the subject of expropriation in accordance with the law following the cash payment of fair compensation.


As regards the expropriation of uncultivated large landed estates in the interest of land reform, the law shall determine the form, computation, installment of payments and interests recognized as indemnification.


The confiscation of property is prohibited. Those officials who violate this provision shall respond with their property at all times for any damages they may have caused.



Article 45


Persons whose constitutional rights have been violated or are in danger of being violated have the right to present the writ of habeas corpus, of amparo, or of habeas data, depending on the circumstances of the case and in accordance with the Law on Constitutional Jurisdiction.



Article 46


All persons in the national territory shall enjoy State protection and recognition of the rights inherent to the human person, as well as unrestricted respect, promotion and protection of those human rights, and the full applicability of the rights set forth in the Universal Declaration of Human Rights; in the American Declaration of the Rights and Duties of Man; in the International Pact of Economic, Social and Cultural Rights; in the International Pact of Civil and Political Rights of the United Nations; and in the American Convention of Human Rights of the Organization of American States.



Chapter II. Political Rights



Article 47


All Nicaraguans who have reached 16 years of age are citizens.


Only citizens enjoy the political rights set forth in the Constitution and in the laws, without further limitations other than those established for reasons of age.


Rights of citizens shall be suspended by imposition of serious corporal or specific related punishments and by final judgment of civil injunction.



Article 48


Unconditional equality of all Nicaraguans in the enjoyment of their political rights, in the exercise of these rights, and in the fulfillment of their duties and responsibilities, is established; there exists absolute equality between men and women.


It is the obligation of the State to remove obstacles that impede the actual equality among Nicaraguans and their effective participation in the political, economic and social life of the country.



Article 49


In Nicaragua workers in the cities and countryside, women, youth, agricultural producers, artisans, professionals, technicians, intellectuals, artists, religious persons, the Communities of the Atlantic Coast and the population in general have the right to form organizations with the goal of realizing their aspirations according to their own interests, without discrimination, and to participate in the construction of a new society. Such organizations shall be formed according to the elective and participatory will of citizens, they shall have a social function and may or may not have a partisan character, according to their nature and objectives.



Article 50


Citizens have the right to participate under equal conditions in public affairs and in State management.


The participation of the individual, the family, and the community in the formulation, execution, evaluation, control and monitoring of public and social policies and of public services shall be guaranteed; the law shall guarantee their effective participation, nationally and locally.



Article 51


Citizens have the right to vote and be elected at periodic elections and to run for public office, except for the limitations provided in this Political Constitution.


It is the duty of citizens to be jurors and to perform other tasks of a civic nature, except for recognized excuse.



Article 52


Citizens have the right, individually or collectively, to petition, denounce irregularities and make constructive criticism to the Powers of the State or to any authority, to obtain a quick resolution or response and to have the result communicated in the time period established by the law.



Article 53


The right to peaceful gathering is recognized; the exercise of this right does not require prior permission.



Article 54


The right to public assembly, demonstration and mobilization in conformity with the law is recognized.



Article 55


Nicaraguan citizens have the right to establish or join political parties with the objective of participating in the exercise of or the contest for political power.



Chapter III. Social Rights



Article 56


The State shall give special attention in all its programs to the disabled and to the relatives of those killed or victimized by war in general.



Article 57


Nicaraguans have the right to work in accordance with their human nature.



Article 58


Nicaraguans have the right to education and culture.



Article 59


Every Nicaraguan has an equal right to health. The State shall establish the basic conditions for its promotion, protection, recuperation and rehabilitation.


The organization and direction of health programs, services and actions and the promotion of popular participation in support of it corresponds to the State.


Citizens are obligated to respect determined sanitary measures.



Article 60


Nicaraguans have the right to live in a healthy environment, as well as the obligation to maintain and preserve it. The supreme and universal common good, and a precondition for all other goods, is mother earth; she must be loved, cared for, and regenerated. The common good of the earth and of humanity requires us to understand the earth as a living entity and subject of dignity. She belongs to the community of all which inhabit her and to the totality of the ecosystems.


Earth forms together with humanity a unique complex identity; she lives and acts as a unique self-regulated system made up of physical, chemical, biological, and human components, which make it fit for the production and reproduction of life and which, for this reason, is our mother earth and our common home.


We must protect and restore the integrity of the ecosystems, with a special focus on biological diversity and all the natural processes which sustain life.


The Nicaraguan nation must adopt patterns of production and consumption which guarantee the vitality and integrity of mother earth, social equity among humans, a responsible consumption based on solidarity, and the good life of the community.


The State of Nicaragua adopts and makes its own in this Political Constitution the integral text of the Universal Declaration on the Common Good of the Earth and of Humanity.



Article 61


The State guarantees Nicaraguans the right to social security for their integral protection against the social contingencies of life and work in the manner and conditions determined by law.



Article 62


The State shall strive to establish programs benefiting the handicapped people, for their physical, psychosocial and professional rehabilitation, and for their job placement.



Article 63


It is the right of Nicaraguans to be protected against hunger. The State shall promote programs, which ensure adequate availability of food and its equitable distribution.



Article 64


Nicaraguans have the right to decent, comfortable and safe housing that guarantees familial privacy. The State shall promote the fulfillment of this right.



Article 65


Nicaraguans have the right to sports, physical education, recreation and relaxation. As part of the integral development of Nicaraguans, the State shall promote the practice of sports and physical education, through the organized and mass participation of the people. This shall be accomplished through special programs and projects.



Article 66


Nicaraguans have the right to truthful information. This right comprises the freedom to seek, receive and disseminate information and ideas, be they spoken or written, in graphic or by any other chosen procedure.



Article 67


The right to inform is a social responsibility and shall be exercised with strict respect for the principles established in the Constitution. This right cannot be subject to censorship, but [may be subject] to subsequent responsibilities established by law.



Article 68


Within the framework of their social function, the mass communications media must contribute to the development of the nation.


Nicaraguans have the right of access to the social mass communications media and to explanations when their rights and guarantees may be affected.


The government shall see to it that the social mass communications media not be subjected to foreign interests or to the economic monopoly of any group. The law shall regulate this matter.


The import of paper, machinery, and equipment, and upkeep accessories for the mass communications media whether printed, broadcast, or televised as well as the import, circulation, and sale of books, brochures, magazines, instructional school and scientific materials, newspapers, and other publications shall be exempt from all types of municipal, regional, and fiscal levies. The tax laws shall regulate the matter.


The public, corporate, or private mass communications media may not be subjected to prior censorship. In no case may their printing presses or accessories nor any other means or equipment used for the dissemination of ideas be seized as evidence of wrongdoing.



Article 69


All persons, either individually or in a group, have the right to manifest their religious beliefs in public or private, through worship, practices and teachings.


No one may evade obedience to the law or impede others from exercising their rights and fulfilling their duties by invoking religious beliefs or dispositions.



Chapter IV. Rights of the Family



Article 70


The family is the fundamental nucleus of society and has the right to protection by the latter and the State. The individual, the family, and the community are the major elements of the human development plan of the Nation.



Article 71


Nicaraguans have the right to establish families. Family inheritance, which is not subject to seizure and exempt from all public levies, is guaranteed. The law shall regulate and protect those rights.


Childhood enjoys special protection and all the rights that this status may require; for that reason, the International Convention on Rights of Children is fully applicable in Nicaragua.



Article 72


Marriage and stable de facto unions are protected by the State; they rest on the voluntary agreement between a man and a woman, and may be dissolved by mutual consent or by the shall of one of the parties. The law shall regulate this matter.



Article 73


Family relations rest on the respect, solidarity and absolute equality of rights and responsibilities between the man and woman.


Parents must attend to the maintenance of the home and the integral development of children through joint efforts, with equal rights and responsibilities. Children are, as well, obligated to respect and assist their parents. These duties and rights shall be fulfilled in accordance with the legislation on this matter.



Article 74


The State grants special protection to the process of human reproduction.


Women shall have special protection during pregnancy and shall be granted maternity leave with pay and all appropriate social security benefits.


No one may deny employment to women for reasons of pregnancy nor dismiss them during pregnancy or the post-natal period; all in conformity with the law.



Article 75


All children have equal rights. There shall be no discriminatory designations due to matters of filiation. In ordinary legislation, no dispositions or classifications that reduce or deny equality among children have any value.



Article 76


The State shall create programs and develop special centers for the care of minors; minors have the right to measures of prevention, protection and education from their family, society and the State, as required by their condition.



Article 77


The elderly have the right to protective measures from their family, society and the State.



Article 78


The State protects responsible paternity and maternity. The right to investigate paternity and maternity is established.



Article 79


The right to adoption for the exclusive interest of the integral development of the minor is established. The law shall regulate this matter.



Chapter V. Labor Rights



Article 80


Work is a right and a social responsibility.


The labor of Nicaraguans is the fundamental means to satisfy the needs of society and of persons, and is the source of the wealth and prosperity of the nation. The State shall strive for full and productive employment of all Nicaraguans under conditions that guarantee the fundamental rights of the person.



Article 81


Workers have the right to participate in the management of their enterprises, through their organizations and in conformity with the law.



Article 82


Workers have the right to working conditions that specifically ensure them:







1.
Equal pay for equal work under identical conditions, suitable to their social responsibility, without discrimination for political, religious, racial, gender or any other reasons, which ensure a well-being compatible with human dignity;






2.
Being paid in legal tender currency in their work place;






3.
The exemption from seizure of the minimum wage and social benefits, except for the protection of their family and in the terms established by law;






4.
Work conditions that guarantee physical integrity, health, hygiene and the reduction of professional hazards to make effective the worker’s occupational security;






5.
An eight-hour work day, weekly rest, vacations, remuneration for national holidays and a thirteenth month salary, in conformity with the law;






6.
Work stability in conformity with the law and equal opportunity to be promoted, limited only by the factors of time, service, capacity, efficiency and responsibility;






7.
Social security for integral protection and means of subsistence in cases of incapacitation, old age, professional risks, illness or maternity; and for their relatives in cases of death, in the form and under conditions established by law.





Article 83


The right to strike is recognized.



Article 84


Child labor in tasks that can affect their normal development or their obligatory instruction cycle is prohibited. Children and adolescents shall be protected against any form of economic and social exploitation.



Article 85


Workers have the right to their cultural, scientific and technical development; the State shall facilitate this through special programs.



Article 86


All Nicaraguans have the right to freely elect and exercise their profession or trade and to choose their place of work with no other requisites than a school degree and that the work serve a social purpose.



Article 87


Full labor union freedom exists in Nicaragua. Workers shall organize themselves voluntarily in unions, which shall be constituted in conformity with that established by the law.


No worker is obliged to belong to a particular union or to resign from the one to which he/she belongs. The full autonomy of organized labor is recognized and the traditional rights (fuero) of the unions are respected.



Article 88


In defense of their individual or organizational interests, workers are guaranteed the inalienable right to negotiate the following with their employers:







1.
Individual contracts;






2.
Collective bargaining agreements.




Both in conformity with the law.



Chapter VI. Rights of the Communities of the Atlantic Coast



Article 89


The communities of the Atlantic Coast are indivisible parts of the Nicaraguan people, and as such they enjoy the same rights and have the same obligations.


The communities of the Atlantic Coast have the right to preserve and develop their cultural identities within the national unity, to provide themselves with their own forms of social organization, and to administer their local affairs according to their traditions.


The State recognizes communal forms of land ownership of the communities of the Atlantic Coast. Equally it recognizes their enjoyment, use and benefit of the waters and forests of their communal lands.



Article 90


The communities of the Atlantic Coast have the right to the free expression and preservation of their languages, art and culture. The development of their culture and their values enrich the national culture. The State shall create special programs to enhance the exercise of these rights.



Article 91


The State has the obligation to enact laws intended to promote actions to ensure that no Nicaraguan shall be the object of discrimination for reasons of language, culture or origin.



TITLE V. NATIONAL DEFENSE



SOLE CHAPTER



Article 92


The Army of Nicaragua is the armed institution for the defense of territorial sovereignty, independence, and integrity.


Only in exceptional cases may the President of the Republic, by decision taken in Council of Ministers, order the intervention of the Army of Nicaragua in support of the National Police should the stability of the Republic be threatened by major internal disorders, calamities or natural disasters.


The establishment of foreign military bases on the national territory is prohibited. The transit or stationing of foreign military vessels, aircraft, equipment or personnel for humanitarian, training, instruction or exchange purposes may be authorized as long as the request is made by the President of the Republic and ratified by the National Assembly.


It is the responsibility of the Chief-of-Staff of the Nicaraguan Army, under the authority of the President of the Republic as Commander-in-Chief of the Nicaraguan Army, to take part in the formulation of the plans and policies in matters of defense and national security, and in the coordination of their implementation.


For the purpose of national security:







a.
the establishment of systems which alter or affect the national systems of communication is prohibited in all circumstances.






b.
the communication points for national defense purposes in the national territory must be the property of the State.






c.
the radioelectric and satellite spectrum is property of the Nicaraguan State and must be regulated by the regulatory agency; the law shall provide for the details.





Article 93


The Army of Nicaragua is a national institution of a professional, non-partisan, apolitical, hierarchical and non-deliberative character. The members of the Army of Nicaragua must permanently receive patriotic and civic education and education on matters of human rights and international humanitarian law.


Crimes and offenses of a strictly military nature committed by members of the army shall be dealt with by military tribunals established by law.


Common-law crimes and offenses committed by the military shall be dealt with by the ordinary courts.


In no case may civilians be tried by military tribunals.



Article 94


Members of the Army of Nicaragua and of the National Police may not engage in political or partisan activities nor hold any position in political organizations. Neither may they run for public positions of popular election unless they have resigned from active duty in the armed forces or the police at least one year prior to the elections in which they intend to participate.


The organization, structures, activities, ranks, promotions, retirements, and everything relating to the operational development of these organizations shall be regulated by the law of this matter.



Article 95


The Army of Nicaragua shall be run in strict adherence to the Political Constitution, to which it shall pay respect and defer. It shall be subject to the civilian authority to be exercised directly by the President of the Republic in his/her capacity of Commander-in-Chief of the Army of Nicaragua.


No more armed units may exist in the national territory than those established in the Constitution or more military ranks than those established by the law.


The members of the Army of Nicaragua and of the National Police may temporarily occupy posts in the Executive when the supreme interest of the Nation so requires. In this case the military or police staff concerned are seconded to external service for all legal purposes.



Article 96


There shall be no compulsory military service, and any form of forced recruitment to be part of the Army of Nicaragua and the National Police is prohibited.


The organs of the Army and the police and any other State institutions are prohibited from engaging in activities of political espionage.



Article 97


The National Police is an armed body of civilian nature whose competence covers all police activity. It is organized on a preventive, proactive and communitarian model with substantial participation by inhabitants, the family, and the community.


Its mission is to guarantee the internal order, the safety of the citizens and of their goods, and the prevention, prosecution and investigation of crimes and other offenses specified by the law. The National Police is professional, apolitical, nonpartisan, hierarchical, and non-deliberative. The National Police shall be run in strict adherence to the Political Constitution to which it shall pay respect and defer. It shall be subject to the civilian authority which shall be exercised by the President of the Republic in his capacity as Commander-in-Chief of the National Police.


Within its functions, the National Police shall support the judicial branch and other authorities which require its assistance in conformity with the law governing their activity. The internal organization of the National Police is based on the hierarchy and the discipline of its commanding officers and staff.



TITLE VI. NATIONAL ECONOMY, LAND REFORM AND PUBLIC FINANCES



Chapter I. National Economy



Article 98


The principal function of the State in the economy is to achieve the sustainable human development in the country; to improve the living conditions of the people and to realize a more just distribution of wealth in the pursuit of a good life.


The State must play the role of facilitator in the production sector which creates the conditions which allow the private sector and the workers to pursue their economic, productive and labor activities in a framework of democratic governance and full legal certainty, so that they may contribute to the economic and social development of the country.


Through the promotion of public and social policies the State must perform a role in the development of the private sector which permits to improve the functioning and the efficiency of the public institutions, to simplify procedures, to reduce entry barriers to the formal sector of the economy, to extend the coverage of social security and welfare services, and to facilitate the functioning of existing companies in the formal sector.


This shall be promoted by means of an alliance of the government with small, middle-sized and large businesses and the workers through a permanent dialogue which seeks to achieve consensus.



Article 99


The State is responsible for promoting the country’s integral development; as the manager of the general well-being, it shall guarantee the individual, social, sectorial and regional interests and needs of the nation. It is the responsibility of the State to protect, foment, and promote private, public, cooperative, associative, communitarian, family-owned, communal and mixed forms of ownership and economic and business management, in order to guarantee economic and social democracy.


The State shall promote and supervise the culture of free and fair competition between economic agents, with the objective of protecting the rights of consumers and users, in accordance with the legal provisions governing these matters.


The conduct of economic activities is primarily a matter for individuals. The leading role of private initiative which includes in a broad sense large, middle-sized, and small businesses, mini-enterprises, cooperative, associative, and other enterprises is recognized.


The Central Bank is the State entity regulating the monetary system. State banks and other State financial institutions shall be the financial tools for economic promotion, investment, and development, and they shall diversify their credits with an emphasis on small- and medium-sized producers. It is the duty of the State to guarantee their existence and functioning in an unassailable manner.


The State guarantees the freedom of enterprise and the establishment of banks and other private and State financial institutions which shall be regulated in conformity with the laws on the matter; they shall be supervised, regulated and audited by the Superintendence of the Banks and Other Financial Institutions. Foreign trade activities, insurance and reinsurance, both public and private, shall be regulated by law.


With the support of the private, cooperative, associative, communitarian and mixed sector the State shall, within the framework of free enterprise and free markets, promote public and private policies which stimulate a broad access to financing, including alternative financial instruments which increase and extend microcredits to the rural and urban sectors.



Article 100


The State guarantees national and foreign investments in order to contribute to the socio-economic development of the country without prejudice to national sovereignty and the rights of workers, as well as the legal framework to encourage public-private partnerships, which facilitates, regulates and stimulates medium and long term investments necessary for the improvement and development of infrastructure, in particular in the areas of energy, roads, and ports.



Article 101


Workers and other productive sectors, both public and private, have the right to participate in the elaboration, execution and control of economic plans, in accordance with the dialogue, alliance and consensus promoted by the State, with the objective of raising productivity through better education and training, better forms of organization for production, adoption of modern technologies, and investment modernized productive capital, better infrastructure and public services.



Article 102


The natural resources are national patrimony. The preservation of the environment, and the conservation, development and rational exploitation of the natural resources are responsibilities of the State; the State may sign contracts for the rational exploitation of these resources in a transparent, public procedure when required by the national interest.


In view of the favorable geographical position of the country, the State may, on the basis of a law, sign a contract or grant a concession for the construction and rational exploitation of an interoceanic canal which must consider, when an investment with a foreign company is under consideration, the possibility of forming a joint venture with national companies to promote employment. The approval, reform or repeal of the laws on the matter require the vote of sixty percent of all members of the National Assembly of Nicaragua.



Article 103


The State guarantees the public, private, cooperative, associative, communitarian, communal, family-owned and mixed forms of property; they form part of the mixed economy, are subject to the higher interests of the nation and fulfill a social function. They shall enjoy the same rights and prerogatives in accordance with the legal provisions, and the legal enjoyment and use of any of these forms of property shall not be perturbed, except in the cases provided for by the applicable law.



Article 104


Enterprises organized in any of the forms of ownership established in this Constitution shall have equal standing before the law and the economic policies of the State. Economic initiative is free.


The full exercise of economic activities is guaranteed without any other limitations than those which, due to social or national interest reasons, the law imposes.



Article 105


It is the obligation of the State to promote, facilitate, and regulate the provision of basic public services of energy, communications, water, transportation, road infrastructure, ports, and airports to the people, and access to these is their inalienable right. Private investments and their modalities and the concessions of exploitation to private individuals in these areas shall be regulated by law in each case.


The services of education, health, and social security are non-transferable duties of the State, which is obligated to provide them without exclusions, to improve and broaden them. The installations and infrastructure of these services owned by the State may not be alienated in any manner. The workers in the education and health sector shall take part in the elaboration, execution and monitoring of the plans, programs and projects addressed to the sector, and shall be governed by the corresponding legal provisions.


Free health care is guaranteed for the vulnerable sectors of the population, giving priority to the completion of programs benefiting mothers and children. Specific family and community health programs shall be developed.


State public health and education services shall have to be expanded and reinforced. The right to establish private health and education services is guaranteed.


It is the responsibility of the State to guarantee quality control over goods and services and to prevent speculation and the monopolization of basic goods of consumption. The State shall guarantee the promotion and protection of the rights of consumers and users through the relevant legislation on the matter.


Concessions for the exploitation of public services assigned to private bidders must be granted in transparent and public procedures, in conformity with the law on the matter, and must ensure that their operation follows criteria of efficiency and competitiveness, satisfaction of the public and fulfilment of the employment laws of the country.



Chapter II. Land Reform



Article 106


The land reform is the fundamental instrument for the democratization of ownership and the just distribution of land; it is a means constituting an essential part for the global promotion and strategy of ecological reconstruction and the sustainable economic development of the country. The land reform shall take into account the socially necessary man-land relationship. Property is also guaranteed to peasants benefiting from the reform, in accordance with the law.



Article 107


The land reform shall eliminate large uncultivated farmlands and shall be implemented primarily with lands of the State. Should the expropriation of large uncultivated farmlands affect private owners, it shall be implemented in conformity with the provision of Article 44 of this Constitution. The land reform shall eliminate any form of exploitation of the peasants and the country’s indigenous communities and shall promote forms of ownership compatible with the economic and social objectives of the country established in this Constitution. The land ownership system of indigenous communities shall be regulated according to the law on this matter.



Article 108


Ownership of their land is guaranteed to all those owners who productively and efficiently work it. The law shall establish specific regulations and exceptions in conformity with the goals and objectives of the land reform.



Article 109


The State shall promote the voluntary association of peasants in agricultural cooperatives, without discrimination based on sex, and in accord with its resources, it shall facilitate the material means necessary to raise their technical and productive capacity in order to improve the standard of living of the peasants.



Article 110


The State shall promote the voluntary incorporation of small and medium agricultural producers, into the economic and social development plans of the country, both in associative and individual forms.



Article 111


The peasants and other productive sectors have the right to participate, through their own organizations, in defining the policies of agricultural transformation.



Chapter III. Of Public Finances



Article 112


The General Budget Law of the Republic has annual validity and its object is to regulate the Public Administration’s ordinary and extraordinary revenues and expenditures. The law shall determine the limits of the expenditures of the State organs and shall indicate the various sources and purposes of all revenues and expenditures, which must correspond to each other.


The National Assembly may modify the Bill of the Budget sent by the President of the Republic, but no extraordinary expenditures may be created except by law and through the creation and determination at the same time of the resources to finance it. The Law of the Budgetary Regime shall regulate this matter.


Any modification of the General Budget of the Republic involving an increase or decrease of credits, reduction of revenues or transfers among different institutions shall require the approval of the National Assembly. The Annual Budget Law may not create taxes.



Article 113


It is the responsibility of the President of the Republic to formulate the Bill of the Annual Budget Law which he/she shall submit to the National Assembly for its debate and approval, in accordance with the law on this matter.


The Bill of the Annual Budget Law shall include, for information of the National Assembly, budgets of the autonomous and governmental entities and of State enterprises.



Article 114


The National Assembly has the exclusive and inalienable power to create, approve, amend, or suppress tax levies. The Tax System must take into account the distribution of wealth and of income.


Tax levies of a confiscatory nature are prohibited.


Medicines, vaccines, and serums for human consumption, orthopedics, and prostheses and the ingredients and materials necessary to produce them shall be exempt from paying any forms of taxation, in conformity with the clarification and procedures established.



Article 115


Taxes must be created by a law that establishes their incidence, taxation type and guarantees of taxpayers. The State shall not force payment of taxes that have not been previously established by a law.



TITLE VII. EDUCATION AND CULTURE



SOLE CHAPTER



Article 116


Education has as its objective the full and integral development of Nicaraguans; to provide them with a critical, scientific and humanist consciousness; to develop their personality and their sense of dignity and to prepare them to assume the tasks of common interest demanded for the progress of the nation. Therefore, education is a fundamental factor for the transformation and development of the individual and of society.



Article 117


Education is one single, democratic, creative and participatory process, which links theory with practice, manual with intellectual labor, and promotes scientific research. It is based on our national values, in the knowledge of our history, reality, national and universal culture and in the constant development of science and technology; it cultivates the values of the new Nicaraguan in accordance with the principles established in this Constitution, the study of which must be promoted.



Article 118


The State promotes the participation of the family, the community and the people in education and guarantees the support of the means of social communication for this purpose.



Article 119


Education is a fundamental duty of the State. Planning, direction and organization of education correspond to the State. The national educational system functions in an integrated fashion and in accordance with national plans. Its organization and functioning are determined by law.


It is the duty of the State to train and prepare the necessary technical and professional personnel at all levels and specializations for the development and transformation of the country.



Article 120


The creative application of educational plans and policies is a fundamental role of the national teaching profession. Teachers have the right to standards of living and work corresponding to their dignity and the important social function that they carry out; they shall be promoted and encouraged in their work in accordance with the law.



Article 121


The access to education is free and equal for all Nicaraguans. Primary education is free of charge and mandatory at the centers of the State. The secondary education is free of charge at the centers of the State without prejudice to any voluntary contributions which parents of the family may make. No one may be excluded in any form from a State center for economic reasons. The indigenous peoples and ethnic communities of the Atlantic Coast have the right in their region to intercultural education in their native language, in accordance with the law.



Article 122


Adults shall enjoy opportunities to be educated and to develop skills through education and training programs. The State shall continue its educational programs to eliminate illiteracy.



Article 123


Private centers dedicated to teaching may function at all levels, subject to the precepts established in this Constitution.



Article 124


Education in Nicaragua is secular. The State recognizes the right of private education centers with a religious orientation to teach religion as an extracurricular subject.



Article 125


The universities and superior technical education centers enjoy academic, financial, organic, and administrative autonomy, in accordance with the law.


They shall be exempt from any class of taxes and fiscal contributions, regional and municipal. Their assets and revenues may not be the object of intervention, expropriation or seizure, except when the relevant obligation originates in civilian, business, or labor contracts.


The professors, students, and administrative employees shall participate in the university management. Universities and superior technical education centers which, according to law, must be State-funded, shall receive an annual allocation of six percent of the General Budget of the Republic, which shall be distributed according to law. The State may allocate additional contributions to cover extraordinary expenditures of these universities and superior technical education centers.


Academic freedom is guaranteed. The State promotes and protects the free creation, research, and diffusion of the sciences, technology, the arts and letters, and guarantees and protects intellectual property.



Article 126


It is the duty of the State to promote the recovery, development and strengthening of national culture, sustained by the creative participation of the people.


The State shall support national culture in all its expressions, whether collective or from individual creators.



Article 127


Artistic and cultural creation is free and unrestricted. Cultural workers have full freedom to choose forms and styles of expression. The State shall strive to provide them with the means necessary to create and divulge their works, and to protect their rights of authorship.



Article 128


The State protects the archaeological, historical, linguistic, cultural and artistic patrimony of the nation.



TITLE VIII. THE ORGANIZATION OF THE STATE



Chapter I. General Principles



Article 129


The Legislative, Executive, Judicial and Electoral Powers are independent of one another and coordinate harmoniously, subordinated only to the supreme interests of the nation and to what is established in this Constitution.



Article 130


No office confers on its holder more functions than those provided for in the Constitution and the laws. Any public office holder shall act in strict respect of the principles of constitutionality and legality.


The office holders elected by the National Assembly shall continue in their functions following the end of their term in office until their successors are elected and take charge in conformity with the Political Constitution.


Any State official must give an accounting of his/her assets prior to assuming his/her position and after its relinquishment. The law regulates this matter.


Public officials of any power of the State who are directly or indirectly elected, State Ministers and Vice Ministers, the presidents or directors of autonomous and government entities, and the ambassadors of Nicaragua abroad may not obtain any concessions from the State. Neither may they act as trustees or managers of public or private, national, or foreign enterprises when these have dealings with the State. The violation of this provision entails the nullification of the privileges or benefits they may have obtained and causes the loss of their representative function and public office.


The National Assembly, by resolution approved by two-thirds of the votes of its members, may deprive the President or the Vice-President of the Republic of his immunity. With respect to other officials, the resolution must be approved by the assenting vote of the majority of its members. Public officials enjoying immunity in accordance with the Constitution may not be detained or prosecuted if the aforementioned procedure has not been followed, except for matters relating to family and labor rights. Immunity may be waived. This matter shall be regulated by law.


In cases of the removal of immunity from the President or the Vice President of the Republic for criminal offenses, once immunity has been removed, the Supreme Court of Justice in plenum is competent to try them.


In all functions of the sovereign power created by this Constitution, individuals whose relatives are closely connected with the authority making the appointment or, where applicable, with the individual who has granted such authority, may not be appointed. For the appointment of chief officials, the prohibition applies up to the fourth level of consanguinity and to the second level of marital relations. The law shall regulate this matter.


This prohibition does not include the case of appointments relating to the execution of the Law of Civil Service and the Administrative Career, of the Academic Career, of Judicial Career, of the Foreign Service Career, of Career in the Health Sector, of Career in the Municipalities and other similar laws that may be dictated.



Article 131


The public officials are accountable to the people for the proper discharge of their functions and must inform them of their official work and activities. They must pay attention and listen to their problems and try to solve them. Public functions must be exercised for the benefit of the people.


The officials elected by universal suffrage on the basis of closed lists proposed by political parties who switch their allegiance in the exercise of their functions, thus acting contrary to the mandate conferred by the voting population at the polls, shall forfeit their electoral mandate, with their alternate (suplente) taking over the seat.


In the case of officials elected by popular vote on the basis of closed lists proposed by political parties in accordance with the principle of proportional representation, deputies in the National Assembly, deputies in the Central-American Parliament, Municipal Councilors, and Regional Councilors, the list of candidates must contain fifty percent of male and fifty percent of male candidates, presented in a fair and alternating order; the same relation between the sexes must be maintained between the mandate holders and their alternates, where applicable.


The centralized, decentralized or deconcentrated Public Administration serves the general interest with objectivity and is in its activity subject to the principles of legality, effectiveness, efficiency, quality, impartiality, objectivity, equality, honesty, economy, publicity, hierarchy, coordination, participation, transparency and good governance with full submission to the State’s legal order. The law regulates the administrative proceedings, providing the persons concerned with effective administrative remedies, with the exceptions which it establishes.


The legality of the action of the Public Administration shall be governed by the administrative proceedings established by law and the jurisdiction of the administrative law tribunals.


The State shall be financially liable in conformity with the law for the damages caused to individuals in their property, rights and interests as a consequence of actions or omissions by public officials in the exercise of their functions, except in cases of force majeure. The State shall recover the resulting losses from the officials and public employees responsible for the damage. The public officials and employees are personally responsible for the violation of the Constitution, for a lack of administrative integrity and for any other misdemeanor or fault committed in the discharge of their functions.


They are also responsible before the State for the damage that they may cause through abuse, negligence, or omission in the exercise of their position. Civil functions may not be militarized. The civil service and administrative career shall be regulated by law.



Chapter II. Legislative Branch



Article 132


Legislative Power is exercised by the National Assembly through delegation and by the mandate of the people. The National Assembly is composed of ninety members (diputados) and their alternates elected by universal, equal, direct, free, and secret suffrage through the system of proportional representation. In accordance with what is established in the electoral law, twenty national members are elected and seventy members in the departmental and autonomous regions.


An obligation is established to allocate sufficient percentage of the General Budget of the Republic to the National Assembly.



Article 133


The Former President of the Republic and Vice President elected by the people’s direct vote in the immediate previous term shall also be part of the National Assembly as regular members and alternates respectively. The candidates for President and Vice President of the Republic who finish in second place in the election shall be part of the National Assembly as members and alternates.



Article 134




1. The following requirements must be fulfilled in order to be eligible as member of the National Assembly:







a.
Be a national of Nicaragua. Those who adopted another nationality must have renounced it at least four years before the election is held.






b.
Enjoy full exercise of civil and political rights.






c.
Be 21 years old.






d.
Reside continuously in the country for four years prior to the election. This shall not be applicable to those who, during the aforementioned period, were engaged in Diplomatic Missions, were working in International Organizations or pursuing studies overseas. In addition, it is required to be a native or a resident for a two-year period preceding the election date of the Department or Autonomous Region sought to be elected for;






2. The following persons may not run for the National Assembly, as members or alternates:







a.
Government ministers or vice ministers, magistrates of the Judicial Power and of the Supreme Electoral Council, members of the Superior Council of the Office of the Controller General, the Public Prosecutor and Deputy Public Prosecutor, the Human Rights Ombudsman and Deputy Human Rights Ombudsman, the Attorney General, the Adjunct Attorney General and the mayors, unless they resign the office at least 12 months in advance of the election date.






b.
Ministers of any religious cult, unless they have resigned at least 12 months in advance from the election date.





Article 135


No member of the National Assembly may obtain any concession from the State or be the proxy or manager of public, private or foreign enterprises in their contracts with the State. The violation of this rule leads to the annulment of the obtained concessions or benefits and entails the loss of membership of the National Assembly.



Article 136


The members of the National Assembly shall be elected for a period of five years which shall run from their installation, on January 9th of the year following the elections.



Article 137


The elected members of the National Assembly and their alternates shall be sworn in by the President of the Supreme Electoral Council.


The National Assembly shall be inaugurated by the Supreme Electoral Council.



Article 138


The National Assembly has the following functions:







1.
To prepare and approve new laws and decrees as well as to amend and repeal existing ones.






2.
To give an authentic interpretation of the law.






3.
To grant amnesty and pardon on their own initiative or on the initiative of the President of the Republic.






4.
To request reports from Ministers and the Deputy Ministers of the state, the Public Prosecutor and the Deputy Public Prosecutor, the presidents and directors of autonomous and governmental entities which are under a strict obligation to submit them. It may also request their personal appearance and explanations. Their appearance shall be compulsory, subject to the same conditions that are observed in judicial proceedings. The unjustified non-appearance constitutes a cause for removal from office.







If it is held that there is sufficient cause for initiating removal proceedings, this decision entails the loss of immunity in those cases in which the official concerned enjoys it.







If the National Assembly considers the official to be unfit for the discharge of his/her office, it shall remove him/her from office by qualified majority of sixty percent of its members, and informs the President of the decision so that he/she gives effect to it within a period of three days.






5.
To grant or cancel the juridical personality of civil associations.






6.
To consider, discuss, and approve the draft of the Annual Law of the General Budget of the Republic and to be periodically informed of its execution in accordance with the procedure established in the Constitution and the law.






7.
To elect the Judges of the Supreme Court of Justice from separate lists proposed for every position by the President of the Republic and by the Deputies of the National Assembly, in consultation with the relevant civilian associations. The deadline for presenting the lists shall be fifteen days counting from the summoning of the National Assembly for their election. In the absence of lists presented by the President of the Republic, the proposals by Deputies of the National Assembly shall be sufficient. Each Judge shall be elected with the approval of at least sixty percent of the Deputies of the National Assembly.







Moreover, an equal number of associate judges (Conjueces) shall be elected subject to the same requirements and procedures which apply to the appointment of Magistrates of the Supreme Court of Justice.






8.
To elect the members of the Supreme Electoral Council and their alternates from separate lists proposed for each position by the President of the Republic and the Deputies of the National Assembly, in consultation with the relevant civilian associations. The deadline for presenting the lists shall be fifteen days counting from the summoning of the National Assembly for their election. In the absence of lists presented by the President of the Republic, the proposals by the Deputies of the National Assembly shall be sufficient. Each Judge shall be elected with the approval of at least sixty percent of the Deputies of the National Assembly.






9.
Elect with the approval of at least sixty percent of the Deputies of the National Assembly from separate lists proposed for each position by the President of the Republic and the Deputies of the National Assembly, in consultation with the relevant civilian associations









a.
The Superintendent and Deputy Superintendent of Banks and other financial institutions.






b.
The Public Prosecutor who shall be in charge of the Public Prosecutor’s Office, and the Deputy Public Prosecutor who must fulfill the requirements needed for a Magistrate of the Supreme Court of Justice.







The Public Prosecutor’s Office is an independent institution with organizational, functional and administrative autonomy which has as its mission the indictment of delinquents and the representation of the interests of society and of the victims of crime in penal proceedings through the Public Prosecutor. It is only subordinated to the Political Constitution and the laws.






c.
The members of the Superior Council of the Office of the Comptroller General.






d.
The Ombudsman and Deputy Ombudsman for the Defense of Human Rights.







All these officials are elected for a five-year term and shall enjoy immunity.







The candidates proposed for the posts mentioned in subsections 7, 8 and in the present subsection may not be bound by family ties within the fourth level of consanguinity or the second level of marital relations to each other or to the President of the Republic or the members of the National Assembly nominating them, nor may they be members of the national, departmental or municipal leadership of political parties; if they are, they must resign from their party functions.







The time period for submission of the lists of candidates shall be 15 days, starting with the date of the convening of the National Assembly for their election. If no lists are presented by the President of the Republic, the lists proposed by the Deputies shall be sufficient.







The National Assembly may convene hearings with the candidates through special committees. The candidates must be duly qualified for the post and their application must include the documentation which is requested from them.






10.
To acknowledge, accept and determine the permanent absence of members of the National Assembly. In the following cases their absence is considered permanent and therefore entails the loss of membership status:









i.
Resignation






ii.
Death






iii.
Final sentence ordering imprisonment or disqualification from the post for an offense which is subject to tough sanction for a period of detention equal to or longer than their remaining term.






iv.
Absence from the parliamentary duties for sixty consecutive days within the same legislature without sufficient explanation given to the Leadership Council (Junta Directiva) of the National Assembly






v.
Violation of section 4 of Article 130 of the Constitution






vi.
Acceptance of remuneration from state, regional, or municipal funds for a position or employment in other branches of government or state enterprises, except for teaching or medical jobs. Should a member accept to hold a position in another branch of government, he/she may be reinstated as member of the National Assembly only after he/she has resigned from that other position.






vii.
Failure to meet the obligation of declaring their assets before the Office of the Comptroller General of the Republic at the time of assuming office.






11.
To acknowledge and accept resignations and to decide on the removal from office of the officials mentioned in sections 7, 8, and 9 for the reasons and through the procedures established by law, with at least sixty percent of the total votes of the Deputies of the National Assembly needed if they are to be removed from office.






12.
To approve or reject international instruments concluded with states or entities which are subjects of international law.







Said international instruments may only be presented, discussed, approved or rejected in total, without the possibility to make amendments or additions to their text. The legislative approval shall give legal effect to them, inside and outside Nicaragua, once they have entered into force internationally through the deposit or exchange of ratifications or the compliance with the conditions and deadlines provided for in the text of the international treaty or instrument.






13.
To approve any matter relating to patriotic symbols.






14.
To create honorific orders and decorations of a national character.






15.
To create and grant its own orders of a national character.






16.
To receive the annual report of the President.






17.
To elect its Leadership Council.






18.
To create permanent, special, and investigative committees.






19.
To bestow honorary pensions (pensiones de gracia) and honors on distinguished servants of the homeland and of humanity.






20.
To determine the political and administrative division of the national territory.






21.
To consider and make recommendations about the economic and social development policies and plans of the country.






22.
To fill permanent vacancies in the office of Vice President and in the offices of President and Vice President, should these occur simultaneously.






23.
To authorize the departure from the national territory of the President of the Republic when this absence is longer than fifteen days, and that of the Vice President when the President is absent from the national territory.






24.
To receive from the judicial authorities or directly from the citizens the charges or complaints pressed against officials enjoying immunity in order to consider and resolve them.






25.
To approve or amend the organic law and the rules governing its procedures.






26.
To authorize or prohibit the departure of Nicaraguan troops from the national territory.






27.
To create, approve, amend, or terminate taxes and approve planned municipal rates.






28.
To approve, reject, or amend the Executive Decree which declares the suspension of constitutional rights and guarantees or the state of emergency, as well as their extensions.






29.
To receive annually the reports from the President of the Superior Council of the Office of the Comptroller General or from the person designated by the Council; from the Human Rights Ombudsman; from the Public Prosecutor; from the Superintendent of Banks and Other Financial Institutions and from the President of the Central Bank, without prejudice of other information that may be required from them.






30.
To ratify within a delay not exceeding fifteen working days by vote of a simple majority of its total membership the appointment made by the President of the Republic to the offices of Minister and Deputy Minister of the State, Attorney General and Deputy Attorney General, heads of diplomatic missions and presidents or directors of autonomous and governmental entities. The appointment is not considered as valid until the National Assembly has ratified it. If ratification does not take place the President of the Republic shall make a new appointment within thirty working days; the new appointment is subject to the aforementioned ratification procedure.






31.
To hold ordinary and extraordinary sessions.






32.
Others functions conferred on it by the Constitution and the laws.





Article 139


Members of the National Assembly shall not be liable for opinions expressed and votes cast in the National Assembly and enjoy immunity in conformity with the law.



Article 140


The right to initiate legislation belongs to:







1.
Each of the Deputies of the National Assembly who also enjoy the right to initiate decrees, resolutions, and legislative declarations.






2.
The President of the Republic.






3.
The Supreme Court of Justice, the Supreme Electoral Council, the Autonomous Regional Councils and Municipal Councils in matters of their competence.






4.
The Deputies of the State of Nicaragua in the Central-American Parliament. In this case they only have the right to initiate laws and legislative decrees on matters of regional integration.






5.
Citizens. In this case, the initiative shall have to be supported by a number no fewer than five thousand signatures. Excepted are the organic laws, tax laws, or laws of an international character and those involving amnesty and pardons.





Article 141


The quorum necessary to hold a meeting of the National Assembly consists of half of its total membership plus one.


To be approved, bills of law, decrees, resolutions, agreements, and declarations require the favorable vote of the absolute majority of the Deputies present, except in those cases where the Constitution requires another class of majority.


Every draft law shall be submitted to the Secretariat of the National Assembly together with an explanation of its motives.


Once they have been read in the plenary of the National Assembly, all draft laws shall be sent directly to a committee.


Urgent draft legislation initiated by the President of the Republic may be immediately submitted for discussion in plenary by the Leadership Council if the bill has been sent to the members of the Assembly forty-eight hours in advance.


Drafts of Codes and [other] comprehensive laws may be considered and approved chapter by chapter, if the plenary so decides.


Once the decision of the Commission is received, it shall be read before the plenary and be subject to a general debate; if it is approved, it shall be subject to detailed debate.


Once a draft law is passed by the National Assembly, it shall be sent to the President of the Republic for his/her sanction, promulgation, and publication, except in those cases which do not require such measures. The Amendments of the Constitution and the constitutional laws and decrees approved by the National Assembly do not need the approval of the Executive Power. In case that the President of the Republic does not promulgate or publish the draft amendments to the Constitution or constitutional laws; and if he/she does not approve, promulgate, or publish the other laws within a fifteen day period, the President of the National Assembly shall order their publication in any written social communication media entering into force on this date without prejudice to its subsequent publication in La Gaceta, the Official Gazette, which shall mention its publication date in the social communications media.


The laws shall be regulated if they expressly determine it. The Leadership Council of the National Assembly shall recommend the regulation of the laws to the respective Commission for its approval in the Plenary if the President of the Republic does not do it within the established time limit.


The laws may be derogated or amended only by other laws and go into effect from the day of their publication in La Gaceta, the Official Gazette, except when these themselves establish another modality.


When the National Assembly approves substantial reforms of the laws, it may order that their integral text together with the amendments be published in La Gaceta, the Official Gazette, except for amendments to the Codes.


The legislative initiatives presented in a legislature and not submitted for debate shall be considered in the subsequent session. Those which may have been debated may not be considered in the same legislature.



Article 142


The President of the Republic may veto totally or in part a draft law within the fifteen days following its receipt. If the President of the Republic does not exercise this power nor sanction, promulgate, or publish the bill, the President of the National Assembly shall order the law to be published in any national written diffusion media.


In case of a partial veto, the President of the Republic may introduce modification or suppressions in the provisions of the law.



Article 143


A draft law which has been vetoed in total or in part by the President of the Republic shall be returned to the National Assembly with an indication of the reasons which have motivated the veto.


The National Assembly may reject the total veto by a number of votes exceeding half of its total membership, in which case the President of the Republic shall order the publication of the law.


In the case of a partial veto the latter must indicate the reasons for each of the vetoed articles. The National Assembly may, by vote of more than half of its members, reject the veto for every single article, in which case the President of the National Assembly shall order the publication of the law.



Chapter III. Executive Branch



Article 144


The Executive Power is exercised by the President of the Republic, who is Head of State, Head of Government, and Supreme Head of the Army of Nicaragua.



Article 145


The Vice President of the Republic fulfills the functions mentioned in this Political Constitution and those delegated to him/her by the President of the Republic either directly or by law.


In addition, the Vice President shall replace the President’s in his/her functions in the case of a temporary or permanent absence.



Article 146


The election of the President and Vice President of the Republic takes place by universal, equal, direct, free and secret vote. Those who receive a relative majority of the votes cast shall be elected.


In the case of resignation, permanent absence or permanent incapacity of any of the candidates for President or Vice President of the Republic during the electoral process the political party which nominated them shall designate an alternate candidate or candidates.



Article 147


In order to be eligible as President or Vice President it is necessary:







1.
To be a national of Nicaragua. Those who adopted another nationality must have renounced it at least four years before the election is held.






2.
To fully enjoy one’s civil and political rights.






3.
To be at least twenty-five years old.






4.
To reside continuously in the country for four years prior to the election; this does not apply to persons who during the aforementioned period were engaged in diplomatic missions, were working in international organizations or were pursuing studies overseas.




The following persons may not run for President or Vice President of the Republic:







a.
Family members within the fourth level of consanguinity or the second level of marital relations of the person who exercises or has exercised the full powers of the presidency at any time during the period in which the election for the following term takes place.






b.
Persons who lead or finance a coup d’état or alter the constitutional order and, as a consequence of such actions, assume the leadership (Jefatura) of the Government ministeries or deputy ministeries, or leading positions in other branches of government.






c.
Ministers of any religious faith unless they have renounced its practice at least twelve months prior to the election.






d.
The President of the National Assembly, the ministers or vice ministers of the Government, magistrates of the Supreme Court of Justice and of the Supreme Electoral Council, the members of the Superior Council of the Office of the Comptroller General Office, the Public Prosecutor, the Deputy Public Prosecutor, the Attorney General and the Deputy Attorney General, the Human Rights Ombudsman and the Deputy Human Rights Ombudsman and the Mayors, unless they have resigned from office twelve months in advance of the election date.





Article 148


The elected President and the Vice President of the Republic shall assume their functions before the National Assembly, in solemn session, and shall be sworn in by the President of the National Assembly.


The President and the Vice President shall exercise their functions for a period of five years counting from their assuming office on the tenth of January of the year following their election. During this period they shall enjoy immunity, in accordance with the law.



Article 149


The President of the Republic may leave the country during the exercise of his/her functions for a period no longer than fifteen days without any authorization. For a period which is longer than fifteen days but shorter than thirty days prior authorization of the National Assembly shall be required. In this latter case the Vice President shall take over the governmental functions of the Presidency.


The President of the Republic may also leave the country for a period no longer than three months with the permission of the National Assembly as long as he/she empowers the Vice President to be the Chief of State, but should the absence of the President exceed three months, whatever the reason, he/she shall lose the position by virtue of that fact alone, unless the National Assembly should consider it a matter of force majeure and extend its permission for a prudent period.


The absence from the country by the President of the Republic without authorization by the National Assembly for a period mandating such authorization or for a period longer than authorized shall be considered as abandonment of office.


In case of the temporary absence of the President of the Republic, the Vice President may not leave without the prior authorization of the National Assembly. The absence without this authorization shall be considered abandonment of office.


Should the Vice President of the Republic be absent from the country and the President of the Republic should also have to leave the national territory in the exercise of his/her position, the corresponding Minister shall assume the administrative functions according to the order of legal precedence.


In no case may a President of the Republic, who may have pending [a] criminal charge involving more than a correctional penalty, leave the country.


The following situations are considered as cases of temporary absence from office of the President of the Republic:







1.
Temporary absences from the national territory for longer than fifteen days;






2.
The temporary impossibility or incapacity to exercise the his/her functions, determined by the National Assembly and approved by two-thirds of the Deputies.




In addition to what is established by the present article, the following situations are considered as cases of permanent absence from office of the President and Vice President of the Republic:







a.
Death.






b.
Resignation, when accepted by the National Assembly.






c.
Total permanent incapacity determined by the National Assembly and approved by two-thirds of the Deputies.




In case of the temporary absence of the President of the Republic, the Vice President shall assume the functions.


In case of a simultaneous temporary impossibility or incapacity of the President and the Vice President, the office of the President of the Republic shall be assumed on an interim basis by the President of the National Assembly. While exercising the office of the President of the Republic on an interim basis, he/she shall be replaced by the First Vice President of the National Assembly.


Should the President of the Republic be permanently absent, the Vice President shall assume the office for the rest of the term and the National Assembly shall elect a new Vice President.


In case of permanent absence of the Vice President of the Republic, the National Assembly shall appoint the person who shall substitute him/her.


Should the absence of the President and Vice President of the Republic be permanent, the President of the National Assembly or whoever is replacing the latter shall assume the office of the former. The National Assembly shall appoint whoever must replace them within the first seventy-two hours from the occurrence of the vacancies. Those appointed in this manner shall exercise their functions for the rest of the term.


In all the cases mentioned, the National Assembly shall elect the replacements from among its members.



Article 150


The President of the Republic has the following functions:







1.
To comply with the Political Constitution and the laws and to make the officials depending on him/her comply with them as well.






2.
To represent the nation.






3.
To exercise the power of initiating legislation and the right of veto, in conformity with the provisions of this Constitution.






4.
To issue executive decrees of general application on administrative matters.






5.
To prepare the draft of the General Budget of the Republic and to present it to the National Assembly for its consideration and approval, to authorize it and publish it once it has been approved.






6.
To appoint and remove from office Ministers and Vice Ministers of State, Attorney General and Deputy Attorney General, directors of autonomous and governmental entities, heads of diplomatic missions and heads of special missions. The appointments must be presented within three days to the National Assembly for their ratification and shall not be considered valid until the National Assembly approves them. The officials are removed from office in those cases in which the National Assembly has so decided in the exercise of its powers.






7.
To request the President of the National Assembly to call special sessions during the recess period of the National Assembly in order to legislate on urgent matters of the Nation.






8.
To direct the international affairs of the Republic. To negotiate, conclude and sign treaties, covenants, or agreements and other instruments provided for in section 12 of Article 138 of the Political Constitution, [and submit them] to the National Assembly for approval.






9.
To decree and implement the suspension of rights and guarantees in the cases provided by this Political Constitution, and to send the corresponding decree to the National Assembly within a period not exceeding seventy-two hours for its approval, modification, or rejection.






10.
To implement laws by issuing the required regulations within a period not exceeding sixty days.






11.
To grant honorific orders and decorations of a national character.






12.
To organize and direct the Government.






13.
To direct the economy of the country, determining its policy and socio-economic program.







To create a National Social Economic Planning Council which supports him/her in determining the economic and social policy of the country. In the Council business, labor, cooperative, and other organizations to be determined by the President of the Republic shall be represented.






14.
Submit to the National Assembly proposals or lists with three names (ternas), as the case may be, for the election of the magistrates of the Supreme Court of Justice, of the Supreme Electoral Council, of the members of the Superior Council of the Office of Comptroller General, of the Superintendent and Deputy Superintendent of Banks and Other Financial Institutions, of the Public Prosecutor and the Deputy Public Prosecutor.






15.
To present to the National Assembly the annual report and other reports and special messages.






16.
To provide the officials of the Judicial Power with the necessary support to make their decisions effective without any delay.






17.
Others functions conferred by this Constitution and the laws.





Article 151


The number, organization, and authority of the Ministries of State, of the autonomous and governmental entities, and of State banks and other State financial institutions shall be determined by law. The Ministers and Vice Ministers enjoy immunity.


The decrees and decisions of the President of the Republic must be countersigned by the Ministers of State of the respective branches, except for those agreements that refer to the appointment or removal of Ministers or Vice Ministers of State.


The Council of Ministers shall be headed by the President of the Republic and, in his/her absence, by the Vice President. The Council of Ministers shall consist of the Vice President of the Republic and the Ministers of State. Its functions are determined by the Constitution.


The Ministers and Vice Ministers of State and the presidents or directors of autonomous or governmental entities shall be personally responsible for the actions that they may have signed or authorized and jointly responsible with those who endorsed or agreed with the President of the Republic or with other Ministers of State.


The Ministers and Vice Ministers of State and the presidents or directors of autonomous or governmental entities shall provide to the National Assembly the information that it may request relative to the business of their respective branches, whether in written or verbal form. They may also be taken to account by resolution of the National Assembly.



Article 152


To be eligible for appointment as minister, vice minister, president or director of autonomous and governmental entities, ambassadors and superior chiefs of the army and police, candidates must meet the following requirements:







1.
Be a national of Nicaragua. Those who adopted another nationality must have renounced it at least four years before the appointment date.






2.
Be in full possession of their political and civil rights.






3.
Be at least twenty-five years old.






4.
Reside continuously in the country for four years prior to the appointment date. This shall not be applicable to those who during the aforementioned period were engaged in Diplomatic Missions, were working in International Organizations or pursuing studies overseas.




Not eligible as ministers, vice ministers, presidents or directors of autonomous or governmental entities, heads of diplomatic missions and heads of special missions shall be:







a.
Those who simultaneously hold another position in any of the other branches of government.






b.
Those who have collected or administered public or municipal funds and have not been exonerated for their fiscal management.






c.
Default debtors on debts of the Public Treasury.






d.
Those covered by section 7 of Article 130 of this Constitution.





Article 153


Ministers, Vice Ministers and presidents or directors of autonomous and governmental institutions are responsible for their acts in conformity with the Constitution and the laws.



Chapter IV. Of the Office of the Controller General of the Republic



Article 154


The Office of the Controller General of the Republic is the directing organism of the control system of the Public Administration and of the auditing of the government’s properties and resources. The Superior Council of the Office of the Controller General is herewith created to manage the same. It shall be composed of five proprietor members and three substitutes elected by the National Assembly for a five-year term, during which they shall enjoy immunity. The sole and exclusive function of the substitutes is to replace temporal absences of the proprietors. Its exercise requires previous appointment of the substitute member by the Proprietor member to be replaced.



Article 155


The following corresponds to the Office of the Controller General of the Republic:







1.
To establish a system of control which ensures the appropriate use of government funds in a preventive manner;






2.
Subsequent control over the management of the General Budget of the Republic;






3.
The control, examination, and evaluation of the administrative and financial management of the public entities, those subsidized by the State, and public or private enterprises with participation of public capital.





Article 156


The Office of the Controller General is an independent organism, subject only to compliance with the Constitution and laws; it enjoys functional and administrative autonomy. The National Assembly authorizes the audits of its management.


The Office of the Controller General shall make public the results of its investigations, and should penal responsibilities be presumed, it shall send its investigation to the Tribunals of Justice, being considered an accessory should it fail to do so, to the offenses later determined committed by those under investigation.


The President and Vice President of the Superior Council of the Office of the Controller General shall be elected from among the members of the Superior Council. The election shall be made by the Members by majority of votes and for a one-year term. They may be reelected. The President of the Superior Council or the person appointed by him/her from among the Members of the Council shall report on the management of the entity to the National Assembly, each year or when the latter requires it; this duty must be performed personally by either the President or the appointed member.



Article 157


The law shall determine the organization and functioning of the Office of the Controller General of the Republic.



Chapter V. Judicial Branch



Article 158


Justice emanates from the people and shall be carried out in their name and delegation by the Judicial Power, composed of the Courts of Justice that the law establishes.



Article 159


The courts of law form a unitary system whose highest organ is the Supreme Court of Justice. The Judicial Power shall receive no less than four percent of the General Budget of the Republic. There shall be Courts of Appeal, District Judges and Local Judges whose organization and functioning shall be determined by law. The Judicial Career shall be established and regulated by law.


The jurisdictional competence of trying and executing decisions belongs exclusively to the Judicial Power. Military tribunals shall only consider strictly military offenses and crimes, without prejudice to the petitions and appeals before the Supreme Court of Justice.



Article 160


The administration of justice guarantees the principle of legality; it protects and safeguards human rights and guarantees access to justice through the application of the law in cases and proceedings falling within its jurisdiction.


The administration of justice recognizes the citizens’ participation through the traditional leaders of the original tribes of the Caribbean Coast and the Judicial Facilitators in the whole country as alternative means of access to justice and dispute resolution in conformity with the law.


A jurisdiction for administrative law disputes is established to examine the ordinary legality in cases of a general or of a special nature brought by those affected by administrative action against any acts, resolutions, general provisions, omissions or factual conduct of the Public Administration. The jurisdiction in administrative law disputes is exercised by the judicial bodies determined by law and in the final instance by the Chamber for Administrative Law Disputes in the Supreme Court of Justice.



Article 161


In order to be eligible as a magistrate in the courts of laws the following requirements have to be met:







1.
To be a national of Nicaragua. Those who adopted another nationality must have renounced it at least four years in advance of the election date.






2.
To be a lawyer of recognized morality, to have held judicial office or exercised the profession for at least 10 years or to have been a Magistrate in the Courts of Appeal for five years, at the time of seeking to be a Magistrate in the Supreme Court of Justice.






3.
To be in full possession of one’s political and civil rights.






4.
To be thirty-five years old and no older than seventy-five years on the day of election.






5.
Not to have been suspended from the exercise of the legal or notary profession by a final judicial decision.






6.
Not to be a member of the military on active duty or, being so, not to have resigned at least twelve months prior to the election; this shall not apply to the appointment of judges and magistrates of the military jurisdiction.






7.
Reside continuously in the country for four years prior to the election date, except those who, during the aforementioned period, were engaged in diplomatic missions, were working in International Organizations or pursuing studies overseas.





Article 162


The term of the magistrates of the Supreme Court of Justice is five years. They can only be removed from office for causes provided for in the Constitution and the law. The magistrates of the Supreme Court of Justice enjoy immunity.



Article 163


The Supreme Court of Justice shall consist of sixteen magistrates elected by the National Assembly for a term of five years.


The Supreme Court of Justice shall be composed of Chambers which shall consists of no less than three magistrates each, for terms of two and a half years, namely: the constitutional chamber, the civil, penal and administrative law chambers and the others determined by law. Their organization and composition shall be agreed by the magistrates, according to the stipulations established by law in this matter. The magistrates sitting in each chamber shall elect by majority vote their President for a term of two and a half years. The Court in full attendance shall hear and resolve the petitions of unconstitutionality, the disputes concerning distribution of powers and constitutionality between the branches of government, and disputes on constitutionality between the central government and the municipal governments of the Autonomous Regions on the Caribbean Coast.


The National Assembly shall appoint each Associate judges. If any of the magistrates does not show up, is excused or is prevented from sitting for personal involvement or disqualification, the associate judges shall be called to serve in full court, in any of the Court’s chambers or in the National Council for Judicial Administration and Career.


The magistrates of the Supreme Court take office before the National Assembly, after having been sworn in. They elect their President and Vice President among themselves, by a majority of votes cast and for a term of two and a half years. They may be reelected.



Article 164


The Supreme Court of Justice has the following functions:







1.
To organize and direct the administration of justice.






2.
To consider and determine ordinary and extraordinary remedies against decisions of the courts of law of the Republic in accordance with the procedures established by law.






3.
To consider and determine amparo proceedings brought for violation of the rights established in the Constitution in accordance with the Law on Constitutional Justice.






4.
To consider and determine applications for judicial review of the constitutionality of laws.






5.
To appoint and discharge the Magistrates of the Appellate Courts with the assenting vote of sixty percent of its members in accordance with the Judicial Service Career Law, and to appoint the members of the Military Tribunals in conformity with the Organic Law on Military Tribunals.






6.
To rule on requests of extradition of citizens of other countries and to deny those of nationals.






7.
To appoint or dismiss the Secretary of the Supreme Court of Justice, the Ombudspersons and judges in the whole country in accordance with the Constitution and the Judicial Service Career Law.






8.
To authorize the execution of sentences pronounced by foreign courts.






9.
To consider and resolve in final instance administrative conflicts between organs of the public administration and between the latter and individuals.






10.
To consider and resolve in final instance disputes that may occur between municipalities or between them and organs of the Central Government.






11.
To adopt its internal regulations.






12.
Other functions conferred upon it by the Constitution and the laws.





Article 165


A National Council for Judicial Administration and Career is created as a body of the Supreme Court of Justice and is provided with technical and functional autonomy to exercise the competence to coordinate, plan and execute the administrative and financial policy of the Judicial Power, direct the Judicial Career and consider, investigate and resolve violations of the disciplinary regime committed by members of the profession and judicial career officials. The Council shall consists of four magistrates of the Supreme Court of Justice, including its President which shall chair it, as the President of the Supreme Court of Justice is in charge of the administrative, legal and institutional representation of the Judicial Power. The remaining three members shall be elected with the favorable vote of the majority of the members of the plenary of the Supreme Court of Justice.


The members of the Council do not form part of any of the chambers of the Court and dedicate themselves exclusively to these functions during their term which shall run for two years and a half, save for sitting as members of the full Court, and may in no case be replaced by magistrates sitting in any of the chambers.


The Council shall sit with a minimum of three of its members and shall adopt decisions with a majority of their votes.


The Council has the following functions:







1.
To plan and execute the administrative policy of the Judicial Power, to draft its budget, submitting it to the full Court for approval, and to monitor and supervise the execution of the latter.






2.
To approve the appointment, transfer or dismissal of the administrative staff of this Power of the State in conformity with the law, as well as to define the general policies of staff management.






3.
To appoint the General Administrative Secretary, and to organize and control the administrative dependencies of the Judicial Power.






4.
To supervise the administrative functioning of the Public Registries of Real and Commercial Property, and of the common service offices.






5.
To appoint forensic physicians, agents in judicial proceedings, and public registrars of real and commercial property in accordance with the relevant law.






6.
To instruct, consider and resolve the complaints concerning light, grave and very grave disciplinary offences by forensic physicians, agents in judicial proceedings, and public registrars of real and commercial property, and to impose the sanctions established by the relevant law.






7.
To instruct, consider and resolve the complaints concerning light and grave disciplinary offences by Ombudspersons, judges and magistrates of Appeals Courts, imposing the sanctions provided for by the Judicial Service Career Law and the relevant regulations.






8.
To instruct the charges and complaints concerning very grave offences by Ombudspersons, judges and magistrates of Appeals Courts, and to submit to the Supreme Court of Justice the results of the investigations and the respective recommendations.






9.
To submit to the full Court the lists of candidates for filling vacancies in appeals courts, district and local courts, both for the office holders and their alternates, in accordance with the provisions of the Judicial Service Career Law.






10.
To organize and direct the proceedings for the incorporation and conferral of the titles of Advocate and Public Notary, and to grant authorization for the exercise of the professions of advocate and notary, as well as to suspend and to rehabilitate them in conformity with the law.






11.
All other functions assigned to it by law.





Article 166


In their judicial activity Magistrates and Judges are independent and have to obey only the Constitution and the law; they shall be governed by, among others, the principles of equality, swift proceedings and right to defense. In Nicaragua justice is free of charge and public.


The administration of justice shall be organized and shall function with popular participation as determined by the laws.



Article 167


State authorities, organizations, natural and legal persons have to comply strictly with the decisions and sentences of the courts and the judges addressed to them.



Chapter VI. Electoral Branch



Article 168


The organization, management and oversight of elections, plebiscites and referendums belongs exclusively to the electoral branch.



Article 169


The electoral branch is composed of the Supreme Electoral Council and other, subordinate electoral organisms.



Article 170


The Supreme Electoral Council is composed of seven members and three alternates, elected by the National Assembly, according to subsection 8 of Article 138.


The members of the Supreme Electoral Council shall elect its President and its Vice Presidents from its middle. Their office term is one year, and they may be reelected.



Article 171


In order to be eligible as a magistrate of the Supreme Electoral Council, it is necessary:







1.
To be a national of Nicaragua. Those who adopted another nationality must have renounced it at least four years in advance of the date of the election for office;






2.
To be in full possession of one’s civil and political rights;






3.
To be at least thirty-six years old but no older than seventy-five years on the day of election;






4.
Reside continuously in the country for four years prior to the election. This shall not be applicable to those who, during the aforementioned period, were engaged in Diplomatic Missions, were working in International Organizations or pursuing studies abroad.




Not eligible as magistrates of the Supreme Electoral Council are:







a.
Family members within the fourth level of consanguinity or the second level of marital relations of the candidates for President and Vice President of the Republic.







In case of having already been elected before the presidential elections, he/she shall be involved and for this reason shall be inhibited from exercise during the entire electoral process and shall have to induct a substitute.






b.
Those who hold positions of popular election or may be candidates in any of them.






c.
Functionaries or employees of another Power of the State in positions paid out of the fiscal funds, regional or municipal, except for those related to the profession of teaching or medicine.






d.
Soldiers in active service or those who, though no longer active, did not resign at least twelve months prior to the election.






e.
Abrogated.





Article 172


The Magistrates of the Supreme Electoral Council exercise their functions for a period of five years from the time they take office; during this period they enjoy immunity.



Article 173


The Supreme Electoral Council has the following functions:







1.
To organize and direct the elections, plebiscites, or referenda that are held in accordance with the provisions established in the Constitution and the laws.






2.
To appoint the members of the other electoral bodies in accordance with the Electoral Law.






3.
To prepare the election calendar.






4.
To apply the constitutional and legal provisions relating to the electoral process.






5.
To consider and to resolve in final instance the resolutions dictated by the subordinate electoral bodies and the claims and charges that political parties may present.






6.
To take in accordance with the relevant law the appropriate measures so that the electoral process may take place in full liberty.






7.
To request from the appropriate organs security measures for the political parties taking part in the elections.






8.
To undertake the final count of the votes cast in the elections, plebiscites and referenda, and to make the final announcement of the results.






9.
To adopt its own rules of procedure.






10.
To organize under its authority the Central Register of the Civil Status of Persons, the certification of citizenship, and the electoral census.






11.
To confer the juridical personality of political parties on groups which meet the requirements established by law.






12.
To cancel the juridical personality of the political parties that have not obtained at least four percent of the total valid votes in the general elections, and cancel or suspend it in the other cases established by the relevant law.






13.
To monitor and resolve disputes concerning the legitimacy of the representatives and the leaders of political parties and concerning the fulfillment of the legal provisions that refer to the political parties, their statutes, and regulations.






14.
The other functions assigned to it by the Constitution and the laws.




No appeal, ordinary or extraordinary, shall lie against the decisions taken by the Supreme Council on electoral matters.



Article 174


The magistrates of the Supreme Electoral Council and their alternates shall assume their functions after they have been sworn in by the President of the National Assembly.



TITLE IX. POLITICAL ADMINISTRATIVE DIVISION



Chapter I. Of Municipalities



Article 175


The national territory shall be divided for the purpose of its administration into departments, autonomous regions of the Atlantic Coast, and municipalities. The relevant laws shall determine their creation, extension, number, organization, structure, and the functioning of the various territorial units (circumscripciones).



Article 176


The municipality is the basic unit of the political-administrative division of the country.



Article 177


Municipalities possess administrative and financial autonomy. The municipal authorities are responsible for their administration and management.


Autonomy neither exempts nor inhibits the executive branch nor the other branches of government from their obligations and responsibilities with the municipalities. The obligation to assign a sufficient percentage of the General Budget of the Republic to the municipalities of the country, which shall be distributed giving priority to the municipalities with less capacity for revenues, is established. The percentage and their distribution shall be determined by law.


Autonomy is regulated according to the Law of Municipalities, which shall require for its approval and amendment the favorable vote of an absolute majority of the Deputies.


The municipal governments have competence in matters affecting the socio-economic development of their administrative unit. Regarding contracts which regulate the efficient exploitation of natural resources located in their municipality, the State shall request and take into account the opinion of municipal governments prior to their authorization.


The law of municipalities shall include, among other aspects, the municipal powers, the relations with the central government, with the indigenous peoples of the entire country, and with all authorities of the State, as well as the inter-institutional coordination.



Article 178


The Mayor, the Vice Mayor, and the Councilors shall be elected by the people by means of a universal, equal, direct, free, and secret vote in accordance with the law. Those candidates who have obtained the relative majority of the votes shall be elected Mayor and Vice Mayor. The Councilors shall be elected on the basis of proportional representation, in accordance with the electoral quotient. The term of the municipal authorities shall be five years, starting with their inauguration before the Supreme Electoral Council.


The nomination for the posts of Mayor and Vice Mayor must be based on the principle of the equal and fair treatment of the sexes in the exercise of local power, as one of them must be a woman and the other a man, respecting the proportionality between the two sexes. The political parties and electoral alliances must present in their list of candidates for Mayor, Vice Mayor and Councilors fifty percent of men and fifty percent of women.


To be eligible as Mayor, the following qualifications are required:







1.
To be a Nicaraguan national.






2.
To be in full possession of one’s civil and political rights.






3.
To be at least twenty-one years old.






4.
To have resided or worked continuously in the country for four years prior to the election; this shall not apply to those who were engaged in diplomatic missions or pursuing studies abroad; in addition, to have resided continuously in the last two years in the municipality in which the candidate tries to get elected.




The Councilors, Mayor, and Vice Mayor may lose their position for the following reasons:







a.
Resignation of the position.






b.
Death.






c.
Final sentence of imprisonment or disqualification from office on account of a crime subject to a severe penalty for a period equal to or longer than the rest of their term.






d.
Relinquishment of the functions for sixty continuous days.






e.
Violation of section 4 of Article 130 of the Constitution.






f.
Failure to meet the obligation of declaring one’s assets before the Office of the Comptroller General of the Republic at the time of assuming office.






g.
Having been declared liable for the mismanagement of municipal funds (fondos de la Alcaldía) by a decision of the Office of the Comptroller General of the Republic.




In the case of sections (d) and (e), the competent Municipal Council shall pass a resolution declaring that the Mayor or the Councilor has been involved in a situation which causes him/her to be removed from office.


This resolution or the public or authorized documents that substantiate the circumstances mentioned in the other subsections shall be transmitted to the Supreme Electoral Council together with the name of the alternate who shall take over, which shall be the Vice Mayor when the Mayor is replaced, or any of the elected Councilors when the Vice Mayor is replaced, or the request to declare one of the alternates elected Council member in case a Councilor is replaced.


The Supreme Electoral Council shall swear them in and introduce them into their functions within a period not exceeding fifteen days.


The restrictions applying to the employment of the Councilors in the municipal administration and the regime of allowances shall be regulated by law.



Article 179


The State shall promote the integral and harmonious development of the diverse parts of the national territory.



Chapter II. Communities of the Atlantic Coast



Article 180


The communities of the Caribbean Coast Carribbean Coast have the inalienable right to live and develop themselves under the forms of political-administrative, social and cultural organization that correspond to their historic and cultural traditions.


The members of Autonomous Regional Councils shall be elected by the people by universal, equal, direct, free and secret vote for a term of five years, in conformity with the law.


The State guarantees these communities the benefits of their natural resources, the effectiveness of their forms of communal property and the free election of their authorities and representatives.


Furthermore, it guarantees the preservation of their cultures and languages, religions and customs.



Article 181


The State shall organize by means of a law the regime of autonomy for the indigenous peoples and ethnic communities of the Atlantic Coast, which shall have to contain, among other rules: the functions of their government organs, their relation with the Executive and Legislative Power and with the municipalities, and the exercise of their rights. This law shall require for its approval and reform the majority established for the amendment of constitutional laws.


The concessions and contracts of rational exploitation of the natural resources granted by the State in the Autonomous Regions of the Atlantic Coast must have the approval of the corresponding Regional Autonomous Council.


The members of the Regional Autonomous Councils of the Atlantic Coast can lose their condition for the reasons and procedures established by law.



TITLE X. SUPREMACY OF THE CONSTITUTION, ITS REFORM AND CONSTITUTIONAL LAWS



Chapter I. Of the Political Constitution



Article 182


The Political Constitution is the Fundamental Charter of the Republic; all other laws are subordinate to it. Any laws, treaties, orders or provisions that oppose it or alter its provisions shall have no value.



Article 183


No power of the State, governmental organism or functionary shall have any authority, faculty or jurisdiction other than those conferred by the Political Constitution and the laws of the Republic.



Article 184


The Electoral Law, the Emergency Law and the Law on Constitutional Justice are constitutional laws which are enacted under the authority of the Political Constitution of Nicaragua.



Article 185


The President of the Republic, in the Council of Ministers, can decree, for the totality or part of the national territory and for a given time subject to extension, the suspension of rights and guarantees when the security of the nation, the economic conditions, or some national catastrophe demand it. The Law of Emergency shall regulate its modalities.



Article 186


The President of the Republic may not suspend the rights and guarantees established in Articles 23; 24; 25, no. 3; 26, no. 3; 27; 29; 33, nos. 2.1 (final part), 3 and 5; 34, except nos. 2 and 8; 35; 36; 37; 38; 39; 40; 41; 42; 43; 44; 46; 47; 48; 50; 51; 56; 57; 58; 59; 60; 61; 62; 63; 64; 65; 67; 68, first section; 69; 70; 71; 72; 73; 74; 75; 76; 77; 78; 79; 80; 81; 82; 84; 85; 87; 89; 90 and 91.



Chapter II. Constitutional Control



Article 187


An application for judicial review of any law, decree or regulation that is incompatible with the Political Constitution may be brought by any citizen.



Article 188


The writ of Amparo may be used to challenge any provision, act or resolution and more generally any action or omission of any official or authority or one of the agents of the latter who is violating or trying to violate the rights and guarantees affirmed in the Political Constitution.



Article 189


The writ of habeas corpus may be used by anyone whose liberty, physical integrity or security is being violated or is in danger of being violated.



Article 190


The following writs and procedures of constitutional review are also established:







1.
The writ of habeas data as guarantee for the protection of personal data stored in archives, registries, data banks and other storage media of a public or private character whose publicity constitutes an invasion of privacy and is of relevance for the processing of sensitive data of persons in their private and family life. The remedy of habeas data is available to any person who wants to know by whom, when, for what purpose and in what circumstances his personal data were used and became the object of unwarranted publicity.






2.
The dispute on jurisdiction and constitutionality between the powers of the State. The representatives of the powers of the State initiate a dispute on jurisdiction and constitutionality if they consider that a law, decree, regulation, act, resolution or provision of another body invades its distinct area of competence.






3.
The review of constitutionality in an individual case as an incidental control mechanism. If in a case pending before a judicial authority the latter considers that a provision on whose validity the outcome of the case depends is contrary to the Constitution, it must proceed to the declaration of its unconstitutionality in the case at hand. The parties to the proceedings may apply for a declaration of unconstitutionality of a provision which is applicable to the case. The judicial authority must issue a ruling on the issue, either accepting or rejecting the claim of unconstitutionality.






4.
The disputes on constitutionality between the Central Government and the Municipal Governments of the Autonomous Regions of the Caribbean Coast.




The Law on Constitutional Justice shall regulate the remedies and mechanisms established in this chapter.



Chapter III. Constitutional Reform



Article 191


The National Assembly has the authority to partially reform this Political Constitution and to consider and decide on initiatives for its total revision.


The right to initiate a partial reform belongs to the President of the Republic or to one- third of the members of the National Assembly.


Half of the total membership of the National Assembly plus one are required to initiate a total reform.



Article 192


A proposal for partial reform must specify the article or articles to be amended with a statement of the reasons for the modification. The proposal must be sent to a special commission which shall issue an opinion within a period of no more than sixty days. The reform initiative shall then follow the same process as the enactment of a statute.


A proposal for partial reform must be discussed in two sessions of the National Assembly.



Article 193


The initiative for a total reform of the Constitution shall follow the process established in the previous article with regard to its presentation and explanation.


Upon the approval of the initiative for a total reform, the National Assembly shall fix the period in which the elections to a National Constituent Assembly have to be held. The National Assembly continues its mandate until the installation of the new Constituent National Assembly.


Until a new Constitution has been approved by the Constituent National Assembly, this Constitution shall remain in effect.



Article 194


Approval of a partial reform shall require a favorable vote by sixty percent of the members of the National Assembly. Two-thirds of the total membership are required to approve a total reform. The President of the Republic shall promulgate the partial reform and in this case may not exercise the right to veto.



Article 195


The reform of constitutional laws shall be made in accordance with the procedure established for partial reform of the Constitution, with the exception of the requirement of discussion in two legislative sessions.



TITLE XI. FINAL AND TRANSITIONAL PROVISIONS



SOLE CHAPTER



Article 196


This Constitution shall apply from the time of its publication in La Gaceta, Diario Oficial, and repeals the all other legal provisions inconsistent with it.


The existing legal order continues to apply to the extent that it is not contrary to the present Constitution.



Article 197


This Constitution shall be widely disseminated in the official language of the country. It shall also be disseminated in the languages of the communities of the Atlantic Coast.



Article 198


[Repealed by Law No. 854]



Article 199


[Repealed by Law No. 854]



Article 200


[Repealed by Law No. 854]



Article 201


[Repealed by Law No. 854]



Article 202


For official copies of this Constitution shall be signed in four copies by the President and the members of the National Assembly and by the President of the Republic. They shall be kept in the offices of the Presidency of the National Assembly, the Presidency of the Republic, the Presidency of the Supreme Court of Justice and the Presidency of the Supreme Electoral Council, and each one shall be considered as an authentic text of the Political Constitution of Nicaragua. The President of the Republic shall publish it in La Gaceta, Diario Oficial.

